Title: Proc. Opening Trade With St. Domingo, 9 May 1800
From: 
To: Adams, John


				
					
					9 May, 1800.
				
				





Whereas, by an act of Congress of the United States, passed the 27th day of February last, entitled “An act further to suspend the commercial intercourse between the United States and France and the dependencies thereof,” it is enacted, That, any time after the passing of the said act, it shall be lawful for the President of the United States, by his order, to remit and discontinue for the time being, whenever he shall deem it expedient and for the interest of the United States, all or any of the restraints and prohibitions imposed by the said act, in respect to the territories of the French republic, or to any island, port, or place, belonging to the said republic, with which, in his opinion, a commercial intercourse may be safely renewed; and to make proclamation thereof accordingly; and it is also thereby further enacted, That the whole of the island of Hispaniola shall, for the purposes of the said act, be considered as a dependence of the French republic. And whereas the circumstances of certain ports and places of the said island not comprised in the proclamation of the 26th day of June, 1799, are such that I deem it expedient, and for the interest of the United States, to remit and discontinue the restraints and prohibitions imposed by the

said act, in respect to those ports and places, in order that a commercial intercourse with the same may be renewed;—

Therefore I, John Adams, President of the United States, by virtue of the powers vested in me as aforesaid, do hereby remit and discontinue the restraints and prohibitions imposed by the act aforesaid, in respect to all the ports and places in the said island of Hispaniola, from Monte Christi on the north, round by the eastern end thereof, as far as the port of Jacmel, on the south, inclusively. And it shall henceforth be lawful for vessels of the United States to enter and trade at any of the said ports and places, provided it be done with the consent of the government of St. Domingo. And for this purpose it is hereby required that such vessels first enter the port of Cape François or Port Republicain, in the said island, and there obtain the passports of the said government, which shall also be signed by the consul-general or consul of the United States residing at Cape François or Port Republicain, permitting such vessel to go thence to the other ports and places of the said island herein before mentioned and described. Of all which the collectors of the customs and all other officers and citizens of the United States are to take due notice, and govern themselves.

In testimony, &c.


				
					John Adams.

				
				
			